Exhibit 10.1




Exchange Note: October 2, 2013




THIS 10% CONVERTIBLE NOTE IS ISSUED IN EXCHANGE FOR A PORTION OF THAT CERTAIN
PROMISSORY NOTE ISSUED TO AL LANDAU ON MAY 11, 2012 BY THE COMPANY. FOR PURPOSES
OF RULE 144, THIS NOTE SHALL BE DEEMED TO HAVE BEEN ISSUED ON MAY 11, 2012.




NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.




THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.










10% CONVERTIBLE NOTE DUE October 2, 2014




OF




PACIFIC GOLD CORP.







Issuance Date: October 2, 2013

Issuance Date of Original Note: May 11, 2012

Exchange Date: October 2, 2013

Original Principal Amount of this Exchange Note: $40,000




THIS NOTE (“Note” or “Exchange Note”) is a duly authorized Promissory Note of
PACIFIC GOLD CORP. a corporation duly organized and existing under the laws of
the State of Nevada (the “Company”), designated as the Company's 10% Convertible
Note Due October 2, 2014 (“Maturity Date”) in the original principal amount of
forty thousand dollars ($40,000) (the “Note”).




FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Iconic
Holdings, LLC or its registered assigns or successors-in-interest (“Holder”) the
principal sum of forty thousand dollars ($40,000) together with all accrued but
unpaid interest thereon, if any, on the Maturity Date, to the extent such
principal amount and interest has not been repaid or converted into the
Company's Common Stock, $0.000000001 par value per share (the “Common Stock”),
in accordance with the terms hereof.
















1

Exchange Note

Pacific Gold Corp.

Iconic Holdings, LLC





--------------------------------------------------------------------------------

Interest on the unpaid principal balance hereof shall accrue at the rate of 10%
per annum from the date of original issuance hereof (the “Issuance Date”) until
the same becomes due and payable on the Maturity Date, or such earlier date upon
acceleration or by conversion or redemption in accordance with the terms hereof
or of the other Agreements. Notwithstanding anything contained herein, this Note
shall bear interest on the due and unpaid Principal Amount from and after the
occurrence and during the continuance of an Event of Default pursuant to Section
1(j) at the rate (the “Default Rate”) equal to the lower of twenty (20%) per
annum or the highest rate permitted by law. Unless otherwise agreed or required
by applicable law, payments will be applied first to any unpaid collection
costs, then to unpaid interest and fees and any remaining amount to principal.




This Note may not be prepaid in whole or in part except as otherwise provided
herein. Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.




Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Exchange Agreement dated on or about the Issuance Date pursuant
to which the Note was originally issued (the “Exchange Agreement”). For purposes
hereof the following terms shall have the meanings ascribed to them below:




“Bankruptcy Event” means any of the following events: (a) the Company commences
a case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company thereof; (b) there is
commenced against the Company any such bankruptcy case or proceeding that is not
dismissed within 60 days after commencement; (c) the Company is adjudicated
insolvent or bankrupt or any order of relief or other order approving any such
case or proceeding is entered; (d) the Company suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 days; (e) the Company makes a general assignment
for the benefit of creditors; (g) the Company calls a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or (h) the Company, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.




“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.




“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting power, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under











--------------------------------------------------------------------------------

Rule 13e-3 promulgated pursuant to the Exchange Act or tender offer by the
Company under Rule 13e-4 promulgated pursuant to the Exchange Act for 20% or
more of the Company's Common Stock), (ii) there is a replacement of more than
one-half of the members of the Company’s Board of Directors which is not
approved by those individuals who are members of the Company's Board of
Directors on the date thereof, (iii) in one or a series of related transactions,
there is a sale or transfer of all or substantially all of the assets of the
Company, determined on a consolidated basis, or (iv) the Company enters into any
agreement providing for an event set forth in (i), (ii), (iii) or (iv) above.




“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased), and of which the denominator is the
Conversion Price as of the date such ratio is being determined.




“Conversion Price” shall be equal to fifty five percent (55%) of the average of
the three

(3)

lowest daily Volume Weighted Average Prices, as determined by Bloomberg LP, of
the Company’s common stock duringthe twenty (20) consecutive trading days prior
to the date on which Holder elects to convert all or part of the Note. No
conversions shall occur at a price lower than $.000055.




“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.




“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.




“Market Price” shall equal the closing sale price per share of the Common Stock
on the Principal Market on the Trading Day next preceding the date on which such
price is being determined.




“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.




“Principal Market” shall mean the OTCQB or such other principal market or
exchange on which the Common Stock is then listed for trading.




“Securities Act” shall mean the Securities Act of 1933, as amended.




“Trading Day” shall mean a day on which there is trading on the Principal
Market.




“Underlying Shares” means the shares of Common Stock into which the Note is
convertible (including interest or principal payments in Common Stock as set
forth herein) in accordance with the terms hereof.




The following terms and conditions shall apply to this Note:











--------------------------------------------------------------------------------

Section 1.00  Conversion.






(a)

Conversion  Right.

Subject to the terms hereof and restrictions and limitations contained herein,
the Holder shall have the right, at the Holder's option, at any time and from
time to time to convert the outstanding Principal Amount and Interest under this
Note in whole or in part by delivering to the Company, or directly to Company’s
Transfer Agent, a fully executed notice of conversion in the form of conversion
notice attached hereto as Exhibit A (the “Conversion Notice”), which may be
transmitted by facsimile.




(b)

The date of any Conversion Notice hereunder and any Payment Date shall be
referred to herein as the “Conversion Date”. If the Holder is converting less
than all of the outstanding Principal Amount hereunder pursuant to a Conversion
Notice, the Company shall promptly deliver to the Holder (but no later than five
Trading Days after the Conversion Date) a Note for such outstanding Principal
Amount as has not been converted if this Note has been surrendered to the
Company for partial conversion. The Holder and the Company shall maintain
records showing the outstanding Principal Amount so converted and repaid and the
dates of such conversions or repayments or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon each such conversion or repayment.




(i)

Stock Certificates or DWAC. The Company will deliver to the Holder, or Holder’s
authorized designee) not later than three (3) Trading Days after the Conversion
Date, a certificate or certificates (which certificate(s) shall be free of
restrictive legends and trading restrictions) representing the number of shares
of Common Stock being acquired upon the conversion of this Note. In lieu of
delivering physical certificates representing the shares of Common Stock
issuable upon conversion of this Note, provided the Company's transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, upon request of the Holder, the Company shall use
commercially reasonable efforts to cause its transfer agent to electronically
transmit such shares issuable upon conversion to the Holder (or its designee),
by crediting the account of the Holder’s (or such designee’s) prime broker with
DTC through its Deposits and Withdrawal at Custodian (DWAC) program (provided
that the same time periods herein as for stock certificates shall apply). If in
the case of any conversion hereunder, such certificate or certificates are not
delivered to or as directed by the Holder by the fifth Trading Day after the
Conversion Date, the Holder shall be entitled by notice to the Company at any
time on or before its receipt of such certificate or certificates thereafter, to
rescind such conversion, in which event the Company shall immediately return
this Note tendered for conversion.




If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) in accordance herewith, prior to the third Trading Day
after the Conversion Date, the Company shall pay to the Holder as liquidated
damages, in cash, an amount equal to One Thousand Dollars ($1,000) per day,
until such certificate or certificates are delivered. Such liquidated damages
will be added to the principal value of the Note. The Company acknowledges that
it would be extremely difficult or impracticable to determine Tangiers’ actual
damages and costs resulting from the delay in making  delivery of  the
 unrestricted  stock  certificate  and  the  inclusion  herein of  any  such











--------------------------------------------------------------------------------

additional amounts are the agreed upon liquidated damages representing a
reasonable estimate of those damages and costs and do not constitute a penalty.




(c)

Conversion Price Adjustments.






(i)

Stock Dividends, Splits and Combinations. If the Company or any of its
subsidiaries, at any time while this First Exchange Note is outstanding (A)
shall pay a stock dividend or otherwise make a distribution or distributions on
any equity securities (including instruments or securities convertible into or
exchangeable for such equity securities) in shares of Common Stock, (B)
subdivide outstanding Common Stock into a larger number of shares, or (C)
combine outstanding Common Stock into a smaller number of shares, then each
Affected Conversion Price (as defined below) shall be multiplied by a fraction,
the numerator of which shall be the number of shares of Common Stock outstanding
before such event and the denominator of which shall be the number of shares of
Common Stock outstanding after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision or combination.




(ii)

Distributions. If the Company or any of its subsidiaries, at any time while the
Note is outstanding, shall distribute to all holders of Common Stock evidences
of its indebtedness or assets or cash or rights or warrants to subscribe for or
purchase any security of the Company or any of its subsidiaries (excluding those
referred to in the Section above), then concurrently with such distributions to
holders of Common Stock, the Company shall distribute to the Holder the amount
of such indebtedness, assets, cash or rights or warrants which the Holder would
have received had the Note been converted into Common Stock at the Conversion
Price immediately prior to the record date for such distribution. Holder will be
required to convert its note at the time of this distribution.




(iii)

Rounding of Adjustments. All calculations under this Section 1 or any other
provision of this Note shall be made to 4 decimal places for dollar amounts or
the nearest 1/100th of a share, as the case may be.




(iv)

Notice of Certain Events. If:




A.

the Company shall declare a dividend (or any other distribution) on its Common
Stock; or

B.

the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or

C.

the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or

D.

the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation
or merger to which the Company is a party, any sale or transfer











--------------------------------------------------------------------------------

of all or substantially all of the assets of the Company, of any compulsory
share of exchange whereby the Common Stock is converted into other securities,
cash or property; or

E.

the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;




then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company's stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.




(d)

Reservation  and  Issuance  of  Underlying  Securities.

The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued Common Stock solely for the purpose of issuance
upon conversion of this Note (including repayments in stock), free from
preemptive rights or any other actual contingent purchase rights of persons
other than the Holder, not less than one times (1x) the number of shares of
Common Stock as shall (subject to any additional requirements of the Company as
to reservation of such shares set forth in the Exchange Agreement) be issuable
(taking into account the adjustments under this Section 1 but without regard to
any ownership limitations contained herein) upon the conversion of this Note
hereunder in Common Stock (including repayments in stock). This amount shall be
initially set at one billion five hundred million shares (1,500,000,000). The
Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully-paid,
non-assessable and freely-tradable. The Company agrees that this is a material
term of this Note.




(e)

Charges,  Taxes  and  Expenses.

Issuance of certificates for shares of Common Stock upon the conversion of this
Note (including repayment in stock) shall be made without charge to the Holder
for any issue or transfer tax or other incidental expense in respect of the
issuance of such certificate, all of which taxes and expenses shall be paid by
the Company, and such certificates shall be issued in the name of the Holder or
in such name or names as may be directed by the Holder.




(f)

Cancellation. After all of the Principal Amount (including accrued but unpaid
interest and default payments at any time owed on this Note) have been paid in
full or converted into Common Stock, this Note shall automatically be deemed
canceled and the Holder shall promptly surrender the Note to the Company at the
Company’s principal executive offices.











--------------------------------------------------------------------------------





(g)

Conversion Limitation.

Notwithstanding anything to the contrary contained herein, the number of shares
of Common Stock that may be acquired by the Holder upon conversion pursuant to
the terms hereof shall not exceed a number that, when added to the total number
of shares of Common Stock deemed beneficially owned by the Holder (other than by
virtue of the ownership of securities or rights to acquire securities (including
this Note) that have limitations on the Holder’s right to convert, exercise or
purchase similar to the limitation set forth herein), together with all shares
of Common Stock deemed beneficially owned at such time (other than by virtue of
the ownership of securities or rights to acquire securities that have
limitations on the right to convert, exercise or purchase similar to the
limitation set forth herein) by the Holder’s “affiliates” at such time (as
defined in Rule 144 of the Act) (“Aggregation Parties”) that would be aggregated
for purposes of determining whether a group under Section 13(d) of the
Securities Exchange Act of 1934 as amended, exists, would exceed 4.99% of the
total issued and outstanding shares of the Common Stock (the “Restricted
Ownership Percentage”) unless the Holder elects to exceed said percentage
amount, as noted below. The Holder shall have the right (w) at any time and from
time to time to reduce its Restricted Ownership Percentage immediately upon
notice to the Company and (x) (subject to waiver) at any time and from time to
time, to increase its Restricted Ownership Percentage immediately in the event
of the announcement as pending or planned, of a Change in Control Transaction.




Section 2.00

Defaults and Remedies.






(h)

Events of Default. An “Event of Default” is: (i) a default in payment of any
amount due hereunder which default continues for more than five (5) business
days after the due date thereof; (ii) a default in the timely issuance of
Underlying Shares upon and in accordance with terms hereof, which default
continues for three (3) Business Days after the Company has received notice
informing the Company that it has failed to issue shares or deliver stock
certificates within the third (3rd) day following the Conversion Date; (iii)
failure by the Company for three (3) days after notice has been received by the
Company to comply with any material provision of the Exchange Agreement
(including without limitation the failure to issue the requisite number of
shares of Common Stock upon conversion hereof and the failure to redeem Notes
upon the Holder’s request following a Change in Control Transaction pursuant to
Section 1(c); (iv) a material breach by the Company of its representations or
warranties in the Exchange Agreement,; (v) any default after any cure period
under, or acceleration prior to maturity of, any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for  money borrowed by the  Company in excess of
$300,000 or for money borrowed the repayment of which is guaranteed by the
Company in excess of $300,000, whether such indebtedness or guarantee now exists
or shall be created hereafter; (vi) any failure of the Company to satisfy its
“filing” obligations under the rules and guidelines issued by OTC Markets News
Service, OTC Markets.com and their affiliates; (vii) failure of the Company to
issue any of the shares of the Company’s Common Stock due the Holder upon
conversion of this Note; (viii) failure to have sufficient number of authorized
but unissued shares of the Company’s Common Stock available for any said
conversion; (ix) failure of Company’s stock to maintain a bid price in its
trading market which occurs for three (3) consecutive days; (x) any delisting
for any reason; (xi) failure by Company to pay any of it’s Transfer Agent fees
or to maintain a Transfer Agent of record; (xii) any trading suspension











--------------------------------------------------------------------------------

imposed by the Securities and Exchange Commission under Sections 12(j) or 12(k)
of the 1934 Act; (xiii) if the Company is subject to any Bankruptcy Event.




Remedies. If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable
immediately,), this Note shall become due and payable without further action or
notice. In the event of such acceleration, the amount due and owing to the
Holder shall be the 150% of the outstanding Principal Amount of the Notes held
by the Holder plus all accrued and unpaid interest, fees, and liquidated
damages, if any. Additionally, this Note shall bear interest on any unpaid
principal from and after the occurrence and during the continuance of an Event
of Default pursuant to Section 2(h) at the Default Rate. Finally, the Note will
accrue liquidated damages of two hundred fifty dollars ($250) per day from and
after the occurrence and during the continuance of an Event of Default pursuant
to Section 2(h). The Company acknowledges that it would be extremely difficult
or impracticable to determine Holders’s actual damages and costs resulting from
the delay in making delivery of the unrestricted stock certificate and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs and do not
constitute a penalty. The remedies under this Note shall be cumulative and added
to the principal value of the Note.




Section 3.00 General.






(i)

Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.




(j)

Savings Clause. In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.




(k)

Amendment.

Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.




(l)

Assignment, Etc.     The Holder may assign or transfer this Note to any
transferee only with the prior written consent of the Company, which may not be
unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder's affiliates without the consent of the
Company and (ii) upon any Event of Default, the Holder may assign or transfer
this Note without the consent of the Company.  The Holder shall











--------------------------------------------------------------------------------

notify the Company of any such assignment or transfer promptly. This Note shall
be binding upon the Company and its successors and shall inure to the benefit of
the Holder and its successors and permitted assigns.




(m)

No Waiver. No failure on the part of the Holder to exercise, and no delay in
exercising any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power. Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to time.




(n)

Governing Law; Jurisdiction.






(i)

Governing Law. THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.




(ii)

Jurisdiction. Any dispute or claim arising to or in any way related to this Note
or the rights and obligations of each of the parties hereto shall be settled by
binding arbitration in San Diego, California.




(o)

Replacement Notes. This Note may be exchanged by the Holder at any time and from
time to time for a Note or Notes with different denominations representing an
equal aggregate outstanding Principal Amount, as reasonably requested by the
Holder, upon surrendering the same. No service charge will be made for such
registration or exchange. In the event that Holder notifies the Company that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than that shown on the original Note), shall be issued to
the Holder, provided that the Holder executes and delivers to the Company an
agreement reasonably satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with this Note. If such replacement
occurs, the term “Note” as used herein shall be deemed to refer to any such
replacement Note.




(s)

Attachments to this Note. Each of the exhibits attached to that certain Exchange
Agreement, dated October 2, 2013 are hereby attached and incorporated by
reference herein. This Note is hereby acknowledged by the Company as the First
Exchange Note (as that term is defined in the Exchange Agreement).




[The remainder of this page has been left intentionally blank.]




[Signature Page Follows]











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.




 

PACIFIC GOLD CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mitchell Geisler

 

 

 

 

 

 

Name

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:    October 2, 2013

 







This Note is acknowledged as:               Exchange Note of October 2, 2013 (as
described in that certain Exchange Agreement, dated October 2, 2013)












